Mackintosh, J.
-Respondent desires to have its title quieted to a fifty-foot strip of land which it claims hy adverse possession.
The appellants have the record title to this strip through a quitclaim deed made to them in 1890, and have ever since that date paid the taxes upon the property. Appellants’ property is uncleared and unoccupied and has always been so. The predecessors of the respondent, from the time of the quitclaim deed in 1890 to the appellants, have owned the property ad*515joining the fifty-foot strip, and have conveyed it hy deeds, none of which included the strip. However, all of them have occupied, improved and cultivated all of the fifty-foot strip which was subject to cultivation as a part of the property which was actually described in' their conveyances, and the immediate grantors of the respondent had occupied, improved and cultivated it for fourteen years before they conveyed it to the respondent. The warranty deed to the - respondent from the Parkers, who were its grantors, did not include the fifty-foot strip, and after the respondent went into possession of the property and discovered by survey that the fifty-foot strip was not included in the warranty deed, it procured from the Parkers a quitclaim deed to the fifty-foot strip, and then began this action to quiet title.
In its complaint the respondent alleged that it was the owner of the strip; the appellants, by answer, alleged that they were the owners and set up their entire record chain of title. To this answer the respondent replied, denying that the appellants were the owners and, on information and belief, denying the record title.
In this state of the pleadings, the appellants contend that they were entitled to a judgment for the reason that the complaint stated no cause of action, as it did not allege, title by adverse possession. This contention must be disposed of against the appellants, for this court has already said that, under a general allegation of ownership, proof may be made of the title by adverse possession. Raymond v. Morrison, 9 Wash. 156, 37 Pac. 318.
The next point raised against the pleadings is that the respondent could not deny on information and belief the record title. Admitting that this was true, the denial on information and belief of the record title *516is an admission of it. The pleadings then merely presented this state of facts: that the respondent alleged it was the owner; that the appellants, in their answer, alleged they were the owners and had the record title. The respondent then replied, admitting that appellants had the record title but denying they were the owners. This did not entitle the appellants to a judgment on the pleadings.
There remains but one other question to determine in the case, and that is whether the facts justified the lower court in determining that the respondent had acquired title by adverse possession. The deed to the respondent carried the title of its predecessors, and the testimony shows that, outside of the payment of taxes by the appellants, they had done nothing with this property for many years, and that during all of this time, and for more than ten years prior to this suit, the property has been in the actual, open, notorious, adverse, continuous and exclusive use and possession of the respondent’s predecessors under their claim of right. The property had been included within their fences; it had been cleared and cultivated, buildings had been placed on it, orchards planted, and every attribute of ownership asserted and exercised. The case falls squarely within the law, and almost exactly within the facts of the cases in Bowers v. Ledgerwood, 25 Wash. 14, 64 Pac. 936; McCormick v. Sorenson, 58 Wash. 107, 107 Pac. 1055, 137 Am. St. 1047; and Alexander v. Bennett, 91 Wash. 688, 158 Pac. 534.
Decree affirmed.
Parker, O. J., Bridges, Holcomb, and Mitchell, JJ., concur.